DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/17/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-4 and 13-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stefan et al. (US 7,783,099 B1) in view of Sutton et al. (US 2019/0213779 A1) and Winner et al. (US 2017/0119471 A1).
6.	With reference to claim 1, Stefan teaches A computational device for generating a medical image relative to a present patient, (“As shown in FIG. 2, a preoperative candidate's body has been scanned to produce a highly accurate, dimensionally correct, 3-D image 200 of the preoperative candidate's body. In various exemplary embodiments, a white light scanner is used to produce the scanned image 200. However, it should be appreciated that in various exemplary embodiments, a laser scanner, an ultrasonic imager, or any other known or later developed device useable for producing a highly accurate, dimensionally correct, 3-D image of the preoperative candidate's body may be used." col. 6, lines 53-62)  Stefan also teaches images after their respective surgical procedures, (“the preoperative candidate's scanned image and the appropriate postoperative patients' scanned images are retrieved, profiled, and displayed.” col. 4, lines 1-3) Stefan further teaches post-surgery 3D model; (“the preoperative candidate's scanned image and the one or more selected postoperative breast augmentation patients' scanned images are converted from the scanned image format to a 3-D image format and imported into a 3-D image editor.” col. 4, lines 24-28) Stefan teaches applying the at least one 3D model of the present patient as a first input in an inference stage; (“the preoperative candidate's image, with the postoperative breast augmentation patient's breast section having been aligned and scaled within the preoperative candidate's 3-D image, is presented to the preoperative candidate as a forecasted 3-D image of the preoperative candidate after the breast augmentation procedure is complete.” col. 5, lines 21-26) Stefan also teaches obtaining patient-specific parameters corresponding to a proposed surgical procedure; (“the preoperative candidate may review the forecasted 3-D images, either alone or together with a surgeon, and select the best overall aesthetic forecasted 3-D image that meets the desires of the patient, and the surgical guidelines, given the preoperative candidate's overall body condition.” col. 5, lines 49-54) Stefan further teaches applying the patient-specific parameters derived from the proposed surgical procedure as a second input in the inference stage to generate an inferred post-surgery 3D model of the present patient given the patient-specific parameters; (“once a forecasted 3-D image is selected, the selected forecasted 3-D image is converted from a 3-D image to a format that a scanner can read and measure. In various exemplary embodiments, this is accomplished via a data converter. The data converter takes the forecasted 3-D image, which is in 3-D format, such as, for example a VRML format, and converts the forecasted 3-D image into a format that the scanner can interpret.” col. 5, lines 55-62) Stefan teaches a display for displaying a view of the inferred post-surgery 3D model. (“the preoperative candidate's image 410 and the postoperative breast augmentation patient images 420 are profiled and displayed. It should be appreciated that, as shown in FIG. 4, the preoperative candidate's image 410 and the postoperative breast augmentation patient images 420 have each been converted from the scan image format to a 3-D image format.” col. 7, lines 8-14)

    PNG
    media_image1.png
    646
    559
    media_image1.png
    Greyscale

Stefan does not explicitly teach a first storage for a first plurality of two-dimensional (2D) images, wherein the first plurality of 2D images comprises images of prior patients before respective surgical procedures; a second storage for a second plurality of 2D images, wherein the second plurality of 2D images comprises images of the prior patients; a camera for capturing at least one 2D image of the present patient; a convolutional neural network; a computational module for: (a) generating a first plurality of three-dimensional (3D) models from the first plurality of 2D images; (b) generating a second plurality of 3D models from the second plurality of 2D images; teaches (c) training the convolutional neural network, wherein a training image for the convolutional neural network is an input 3D model from the first plurality of 3D models and a first ground truth for the input 3D model from the second plurality of 3D models, wherein the input 3D model and the surgery 3D model are derived from the same prior patient of the prior patients; (d) generating at least one 3D model of the present patient from the at least one 2D image of the present patient; These are what Sutton teaches.  Sutton teaches a first storage for a first plurality of two-dimensional (2D) images, wherein the first plurality of 2D images comprises images of prior patients before respective surgical procedures; (“step 902 comprises obtaining a trained three-dimensional dataset comprising a first plurality of two-dimensional images covering a first volume of a training subject, wherein the trained three-dimensional dataset is based upon one or more first magnetic resonance imaging scans of the training subject." [0064] “The computer system 1100 may include a processor 1102 (e.g., a central processing unit (CPU), a graphics processing unit (GPU, or both), a main memory 1104 and a static memory 1106, which communicate with each other via a bus 1108.  ... The disk drive unit 1116 may include a tangible computer-readable storage medium 1122 on which is stored one or more sets of instructions (e.g., software 1124) embodying any one or more of the methods or functions described herein, including those methods illustrated above. The instructions 1124 may also reside, completely or at least partially, within the main memory 1104, the static memory 1106, and/or within the processor 1102 during execution thereof by the computer system 1100.” [0099-0100]) Sutton also teaches a second storage for a second plurality of 2D images, wherein the second plurality of 2D images comprises images of the prior patients; (“step 904 comprises obtaining an input three-dimensional dataset comprising a second plurality of two-dimensional images covering a second volume of a patient, wherein the input three-dimensional dataset is based upon one or more second magnetic resonance imaging scans of the patient. Next, step 906 comprises cropping the input three-dimensional dataset to generate a cropped three-dimensional dataset comprising a third plurality of two-dimensional images covering a third volume of the patient, wherein the third volume is smaller than the second volume. Next, step 908 comprises applying bias field correction to the cropped three-dimensional dataset to generate a corrected three-dimensional dataset comprising a fourth plurality of two-dimensional images." [0064] “The computer system 1100 may include a processor 1102 (e.g., a central processing unit (CPU), a graphics processing unit (GPU, or both), a main memory 1104 and a static memory 1106, which communicate with each other via a bus 1108.  ... The disk drive unit 1116 may include a tangible computer-readable storage medium 1122 on which is stored one or more sets of instructions (e.g., software 1124) embodying any one or more of the methods or functions described herein, including those methods illustrated above. The instructions 1124 may also reside, completely or at least partially, within the main memory 1104, the static memory 1106, and/or within the processor 1102 during execution thereof by the computer system 1100.” [0099-0100]) Sutton further teaches 
a convolutional neural network; (“the segmented three-dimensional dataset is generated via a convolutional neural network based upon the corrected three-dimensional dataset and based upon the trained three-dimensional dataset.” [0064]) Sutton teaches a computational module for: (a) generating a first plurality of three-dimensional (3D) models from the first plurality of 2D images; (“step 902 comprises obtaining a trained three-dimensional dataset comprising a first plurality of two-dimensional images covering a first volume of a training subject, wherein the trained three-dimensional dataset is based upon one or more first magnetic resonance imaging scans of the training subject." [0064] “As described herein are mechanisms for providing a fully automated software pipeline to take raw MRI data and convert into a patient-specific 3D model (e.g., to be used for planning surgery).” [0066]) Sutton also teaches (b) generating a second plurality of 3D models from the second plurality of 2D images; (“step 904 comprises obtaining an input three-dimensional dataset comprising a second plurality of two-dimensional images covering a second volume of a patient, wherein the input three-dimensional dataset is based upon one or more second magnetic resonance imaging scans of the patient. Next, step 906 comprises cropping the input three-dimensional dataset to generate a cropped three-dimensional dataset comprising a third plurality of two-dimensional images covering a third volume of the patient, wherein the third volume is smaller than the second volume. Next, step 908 comprises applying bias field correction to the cropped three-dimensional dataset to generate a corrected three-dimensional dataset comprising a fourth plurality of two-dimensional images." [0064] “As described herein are mechanisms that take a 3D whole heart cardiac MRI and automate the segmentation of the myocardial and vessel walls from the imaging sequence, thereby generating a 3D digital model of the target structure(s).” [0073]) Sutton further teaches (c) training the convolutional neural network, wherein a training image for the convolutional neural network is an input 3D model from the first plurality of 3D models and a first ground truth for the input 3D model from the second plurality of 3D models, wherein the input 3D model and the surgery 3D model are derived from the same prior patient of the prior patients; (“the segmented three-dimensional dataset is generated via a convolutional neural network based upon the corrected three-dimensional dataset and based upon the trained three-dimensional dataset. In one specific example, the first volume is substantially the same as the third volume.” [0064]) Sutton teaches (d) generating at least one 3D model of the present patient from the at least one 2D image of the present patient; (“step 902 comprises obtaining a trained three-dimensional dataset comprising a first plurality of two-dimensional images covering a first volume of a training subject, wherein the trained three-dimensional dataset is based upon one or more first magnetic resonance imaging scans of the training subject." [0064] “As described herein are mechanisms for providing a fully automated software pipeline to take raw MRI data and convert into a patient-specific 3D model (e.g., to be used for planning surgery).” [0066]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sutton into Stefan, in order to improve the accessibility and quality of patient specific 3D modeling technology.
The combination of Stefan and Sutton does not explicitly teach a camera for capturing at least one 2D image of the present patient; This is what Winner teaches (“user interface 180 may include a camera icon 188 to change the camera from rear facing to forward facing, circle icon 190 to place the mobile device display into a picture capturing mode such that a snapshot is captured by pressing circle icon 190, and palette icon 192 to change the color of the skin and shade of the nipple.” [0029] “The center of projection may be thought of as the location of an observer, while the plane of projection is the surface on which the two dimensional projected image of the scene is recorded or from which it is viewed (e.g., photographic negative, photographic print, computer monitor).” [0022]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Winner into the combination of Stefan and Sutton, in order to calculate the possible outcome of surgery.
7.	With reference to claim 2, Stefan teaches the view of the inferred post- surgery 3D model (“FIG. 8 shows an exemplary embodiment of a composite view of forecasted 3-D images based on postoperative breast augmentation patients, according to this invention.” col. 8, lines 12-15)
The combination of Stefan and Sutton does not explicitly teach at least one 2D view of the inferred post-surgery 3D model of the present patient. This is what Winner teaches (“The patient is able to interact with a virtual image on her person and gain comfort with their expected post-operation appearance. In particular, the patient can view themselves in real time with virtual breasts overlaid on their person. By use of augmented reality (AR), a virtual image is placed on a real patient to allow them to view themselves using a mobile device as a virtual mirror. “ [0006] “initial breast mesh 100 is generated and given an appropriate UV layout or mapping (a two-dimensional image representation of a three-dimensional model's surface). A system of planar mappings is used to properly deform breast mesh 100 into a realistic form. Planar projections are a subset of three-dimensional graphical projections constructed by linearly mapping points in three-dimensional space to points on a two-dimensional projection plane. A projected point on the plane is chosen such that it is collinear with the corresponding three-dimensional point and the center of projection. The lines connecting these points are referred to as projectors. The center of projection may be thought of as the location of an observer, while the plane of projection is the surface on which the two dimensional projected image of the scene is recorded or from which it is viewed (e.g., photographic negative, photographic print, computer monitor).” [0021-0022]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Winner into the combination of Stefan and Sutton, in order to calculate the possible outcome of surgery.
8.	With reference to claim 3, the combination of Stefan and Sutton does not explicitly teach breast model fitting based on tracking points and differentiable renderers and/or based on an upper torso/breast tracker based on learned features. This is what Winner teaches (“Using software such as Unity®, the model is coded to be placed on the fly on a tracking marker 160 that covers the patient's breasts. In one implementation, as shown in FIG. 7A, tracking marker 160 is a printed marker that is attached around the patient's breasts via an elastic band attached to the marker. … The virtual breast model (image) generated as described above is then overlaid onto tracking marker 160 using marker based tracking provided by a mobile vision platform such as, for example, Vuforia®. In particular, as the patient views the Wad or other mobile device 10 with tracking marker 160 coveting her breasts (FIG. 7B), the virtual breast model generated is set onto marker 160, such that she sees the virtual breasts 202 on her real body 200 (FIG. 7C), By selecting a deformation 182 and using slider 184, the surgeon can quickly and easily deform the virtual breasts in various ways while the patient watches, allowing a surgeon to create accurate breast models in less than 60 seconds.” [0031-0032]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Winner into the combination of Stefan and Sutton, in order to allow the patient to see options for surgeries using different sized and shaped implants, and demonstrate how the patient's breasts will deform based on different procedures.
9.	With reference to claim 4, Stefan does not explicitly teach a skin appearance model is a third input to the convolutional neural network and the convolutional neural network is configured to derive a parametrization of the skin appearance model. This is what Sutton teaches. Sutton teaches a third input to the convolutional neural network and the convolutional neural network is configured to derive a parametrization of the model. (“a labeled three-dimensional dataset comprising a third plurality of two-dimensional images, wherein the labeled three-dimensional dataset further comprises one or more labels indicating an anatomical structure, and wherein the labeled three-dimensional dataset is generated via a convolutional neural network based upon the corrected three-dimensional dataset and based upon a previously trained three-dimensional dataset.” [0062] “step 904 comprises obtaining an input three-dimensional dataset comprising a second plurality of two-dimensional images covering a second volume of a patient, wherein the input three-dimensional dataset is based upon one or more second magnetic resonance imaging scans of the patient. Next, step 906 comprises cropping the input three-dimensional dataset to generate a cropped three-dimensional dataset comprising a third plurality of two-dimensional images covering a third volume of the patient, wherein the third volume is smaller than the second volume. Next, step 908 comprises applying bias field correction to the cropped three-dimensional dataset to generate a corrected three-dimensional dataset comprising a fourth plurality of two-dimensional images. Next, step 910 comprises generating a segmented three-dimensional dataset comprising a fifth plurality of two-dimensional images, wherein the segmented three-dimensional dataset further comprises one or more markings indicating an anatomical structure within the third volume, and wherein the segmented three-dimensional dataset is generated via a convolutional neural network based upon the corrected three-dimensional dataset and based upon the trained three-dimensional dataset.” [0064]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sutton into Stefan, in order to improve the accessibility and quality of patient specific 3D modeling technology.
The combination of Stefan and Sutton does not explicitly teach a skin appearance. This is what Winner teaches (“a base alpha texture is built for blurred edges on the augmented reality mesh, and a number of texture maps are generated to match different skin types. Using the previous LA's allocated for each mesh, the target deformations are painted to have a realistic texture. In one implementation, the target deformations are painted using digital painting and sculpting software such as Mudbox® by Autodesk. A number (such as eight, for instance) of different skin tones from dark to light may be applied to represent slight skin inconsistencies and to generate a realistic texture map.” [0027]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Winner into the combination of Stefan and Sutton, in order to fit the various breast deformations.
10.	Claim 13 is similar in scope to claim 1, and thus is rejected under similar rationale.
11.	Claim 14 is similar in scope to claim 1, and thus is rejected under similar rationale. Stefan additionally teaches mapping of portions of the at least one 3D model of the present patient to portions of a 3D model of post-surgery example body shape. (“FIG. 9 shows an exemplary comparison of the preoperative candidate's 3-D image 410 with the preoperative breast section 415 (preoperative candidate image 810), the preoperative candidate's selected 3-D image 410 with the scaled breast section 435 (selected forecasted image 815), and the selected postoperative breast augmentation patient image 420 with the un-scaled postoperative breast augmentation patient's breast section 425 (postoperative patient image 820).” col. 8, lines 31-38)
Stefan does not explicitly teach does not explicitly teach a 3D augmented-reality model. This is what Sutton teaches (“the coordinates of myocardium regions from the imaging sequence are translated into an accurate 3D digital model of the heart (see, e.g., block 110 of FIG. 1). The 3D digital model can then be utilized (e.g., by a clinician) in various formats such as physical 3D print format and/or digital format for virtual, mixed, and/or augmented reality applications.” [0021]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sutton into Stefan, in order to improve the accessibility and quality of patient specific 3D modeling technology.
12.	Claim 15 is similar in scope to claim 3, and thus is rejected under similar rationale.
13.	Claim 16 is similar in scope to claim 4, and thus is rejected under similar rationale.

Allowable Subject Matter
14.	Claim 24 is allowed.
Prior art in the record, e.g., existing prior art Stefan et al. (US 7,783,099 B1), Sutton et al. (US 2019/0213779 A1) and Winner et al. (US 2017/0119471 A1)., alone or combined do not teach the claim features training a first convolutional neural network (CNN) with inputs of the first set of images with a first ground truth of the first set of semantic landmarks, wherein training is to train the first CNN to form a first trained CNN to output one or more output semantic landmarks related to an input image without requiring a ground truth of the input image; obtaining the user input image depicting the user body part; generating, using the first trained CNN with the user input image as a CNN input, a second set of semantic landmarks representing landmarks of the user body part; obtaining a mesh model for the first set of images, wherein the mesh model is data structure that corresponds to a sampling of a three-dimensional model of instances of sampled body parts of persons other than the user;”, and the examiner has not discovered prior art reference teaching the cited limitations during the application prosecution. Thus, it is believed a unique feature in the invention and is suggested to be allowed with the condition set forth above.
15.	Claims 5-12 and 17-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 5-12 and 17-23, the prior art of record fails to either individually or in combination teach the claimed feature of “training a first convolutional neural network (CNN) with inputs of the first plurality of 2D images and the second plurality of 2D images with a second ground truth of the first set of semantic landmarks and the second set of semantic landmarks, wherein training is to train the first CNN to form a first trained CNN to output one or more output semantic landmarks related to an input image without requiring a ground truth of the input image; generating, using the first trained CNN with the at least one 2D image of the present patient as a CNN input, a third set of semantic landmarks representing landmarks of the user body part; obtaining a mesh model for the second plurality of 2D images, wherein the mesh model corresponds to a 3D instance model, of the instances of the sampled body parts of the persons other than the present patient;”

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619